IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT NASHVILLE             FILED
                            DECEMBER 1997 SESSION
                                                             March 4, 1998

                                                        Cecil W. Crowson
DARYL TURNER a/k/a                  )                  Appellate Court Clerk
“JUICY” TURNER                      )    NO. 01-C-01-9608-CR-00374
                                    )
      Appellant,                    )    SUMNER COUNTY
                                    )
v.                                  )    Hon. Jane Wheatcraft
                                    )
STATE OF TENNESSEE                  )    (Post Conviction)
                                    )
      Appellee                      )
                                    )



For the Appellant                        For the Appellee

Cheryl J. Skidmore                       John Knox Walkup
629 East Main Street                     Attorney General & Reporter
Hendersonville, TN. 37075
                                         Clinton J. Morgan
                                         Assistant Attorney General
                                         2nd Floor Cordell Hull Building
                                         425 Fifth Avenue North
                                         Nashville, TN. 37243-0493

                                         Lawrence Ray Whitley
                                         District Attorney General

                                         Dee David Gay
                                         Assistant District Attorney General
                                         113 W. Main Street
                                         Gallatin, TN. 37066-2803




OPINION FILED:____________________

AFFIRMED PURSUANT TO RULE 20

WILLIAM M. BARKER, JUDGE
                                                   OPINION

         The appellant, Daryl Turner, appeals the Sumner County Criminal Court’s

dismissal of his petition for post-conviction relief. In 1993, appellant was convicted of

selling a Schedule II controlled substance, to wit: cocaine, and was sentenced to

twelve (12) years as a Range III persistent offender. His conviction and sentence

were affirmed by this Court on direct appeal. See State v. Darrel Tucker1, No. 01-C-

01-9310-CR00347 (Tenn. Crim. App. at Nashville, Oct. 6, 1994), per. app. denied

(Tenn. 1995). The appellant, thereafter, filed a pro se petition for post-conviction relief

alleging ineffective assistance of counsel, malicious prosecution, and invalid

“reasonable doubt” jury instructions. 2 Following an evidentiary hearing, the trial court

dismissed appellant’s petition upon finding no ground to warrant post-conviction relief.

         We affirm the judgment of the trial court pursuant to Rule 20 of the Tennessee

Court of Criminal Appeals.

         On appeal, the appellant contends that the trial court erred in denying his

petition for post-conviction relief. He limits his argument to the claim of ineffective

assistance of counsel.

         This issue is without merit.

         To prevail on his claim, the appellant must show by clear and convincing

evidence3 that the advice or services provided by his counsel fell below the range of

competence demanded of attorneys in criminal cases. See Baxter v. Rose, 523

S.W.2d 930, 936 (Tenn. 1975). Furthermore, he must demonstrate “prejudice” by

proving that, but for counsel’s incompetence, the result of the trial proceeding would

         1
         On direct appeal, a panel of this Court acknowledged that the appellant was indicted and
prosecuted under the name “Darrel Turner.” However, without explanation, the case style reflected the
nam e “Darre l Tuck er.” In this ap peal, the ap pellant has appare ntly change d the spe lling of his nam e to
“Daryl.”

         2
          Following the appointment of legal counsel, appellant filed a notice requesting alternative relief
through a W rit of Error Cor am N obis . The appellant, however, did not file an amended post-conviction
petition.

         3
           Appellant filed his petition under the Post Conviction Procedure Act of 1995. Section 40-30-210
(f) of that A ct require s petitioners to prove th eir allegations of fact by cle ar and c onvincing evidenc e. See
Tenn. Code A nn. § 40-30-210 (f) (Supp. 1996).

                                                        2
have been different. See Strickland v. Washington, 466 U.S. 668, 687-88, 692, 694,

104 S.Ct. 2052, 2064, 2067-68, 80 L.Ed. 2d 674 (1984); Best v. State, 708 S.W.2d

421, 422 (Tenn. Crim. App. 1985).

       The trial court found that the appellant’s counsel provided effective

representation at trial, including a thorough explanation of the range of punishment

that the appellant could receive upon conviction. That finding is conclusive on appeal

unless the evidence preponderates against the trial court’s judgment. See State v.

Buford, 666 S.W.2d 473, 475 (Tenn. Crim. App. 1983).

       We find no evidence to disturb the finding of the trial court. The record reflects

that appellant’s counsel conducted a thorough investigation of the case, including a

review of the appellant’s crime captured on videotape and an investigation of the

confidential informant involved in appellant’s arrest. Counsel also met with the

appellant on several occasions, before and during trial, to discuss the strength of the

State’s evidence and to explain the possible sentencing range if convicted by a jury.

Against counsel’s advice, the appellant rejected two plea offers and chose to proceed

with a trial by jury.

       After appellant’s conviction, his counsel continued to represent him at the

sentencing hearing. Although denied by appellant, the evidence shows that counsel

informed him of the possible sentence he faced in light of the State’s “Notice of Intent”

to seek enhanced punishment at Range III. At that time, the appellant made no

complaints about the competency and effectiveness of his counsel. To the contrary,

he wrote a letter to counsel after trial to commend her “outstanding support and

assistance” and to express that her “professional assistance has been over and

beyond the call of duties.”

       We find that the appellant has failed to carry his burden of showing ineffective

assistance of counsel. The judgment of the trial court is affirmed pursuant to Rule 20

of the Tennessee Court of Criminal Appeals.



                                            3
                                    ___________________________
                                    WILLIAM M. BARKER, JUDGE



CONCUR:


__________________________
JOE B. JONES, Presiding Judge


__________________________
PAUL G. SUMMERS, JUDGE




                                4